                                                                                     1    Law Offices of
                                                                                          MATHENY SEARS LINKERT & JAIME LLP
                                                                                     2    MATTHEW C. JAIME (SBN 140340)
                                                                                          ROBERT W. SWEETIN (SBN 297130)
                                                                                     3    SARAH M. WOOLSTON (SBN 320510)
                                                                                          3638 American River Drive
                                                                                     4    Sacramento, California 95864
                                                                                          Telephone:   (916) 978-3434
                                                                                     5    Facsimile:   (916) 978-3430
                                                                                     6    Attorneys for Defendant, COSTCO WHOLESALE
                                                                                          CORPORATION
                                                                                     7

                                                                                     8
                                                                                                                     UNITED STATES DISTRICT COURT
                                                                                     9
                                                                                                             FOR THE EASTERN DISTRICT OF CALIFORNIA
                 MATHENY SEARS LINKERT & JAIME LLP




                                                                                    10
                                                     SACRAMENTO, CALIFORNIA 95864




                                                                                    11    MARY BERKELEY,                                   Case No. 2:18-cv-02173-TLN-DB
                                                       3638 AMERICAN RIVER DRIVE




                                                                                    12
LAW OFFICES OF




                                                                                                             Plaintiff,
                                                                                                                                           NOTICE AND ACKNOWLEDGEMENT
                                                                                    13          v.                                         OF SATISFACTION OF JUDGMENT BY
                                                                                                                                           DEFENDANT COSTCO WHOLESALE
                                                                                    14                                                     CORPORATION AND ORDER OF
                                                                                          COSTCO WHOLESALE                                 DISMISSAL WITH PREJUDICE
                                                                                    15    CORPORATION, and DOES 1 to 25,
                                                                                          inclusive,
                                                                                    16                 Defendant.
                                                                                                                                           Judge: Honorable Troy L. Nunley
                                                                                    17
                                                                                         TO:         UNITED STATES DISTRICT COURT FOR EASTERN DISTRICT OF
                                                                                    18
                                                                                         CALIFORNIA, PLEASE TAKE NOTICE that, pursuant to defendant’s Offer of Judgement
                                                                                    19
                                                                                         pursuant to FRCP Rule 68, and Notice of Acceptance of Offer by Plaintiff, filed with the court on
                                                                                    20
                                                                                         October 4, 2019, and Judgement entered October 15, 2019, defendant has fully and finally satisfied
                                                                                    21
                                                                                         said judgement by payment of the full amount to plaintiff. The total amount of $10,000 was
                                                                                    22
                                                                                         tendered to plaintiff January 8, 2020. A copy of said settlement draft is attached hereto as Exhibit
                                                                                    23
                                                                                         “A”.
                                                                                    24
                                                                                         //
                                                                                    25
                                                                                         //
                                                                                    26
                                                                                         //
                                                                                    27
                                                                                         //
                                                                                    28                                                     1
                                                                                              NOTICE AND ACKNOWLEDGEMENT OF SATISFACTION OF JUDGMENT BY DEFENDANT COSTCO
                                                                                                       WHOLESALE CORPORATION AND ORDER OF DISMISSAL WITH PREJUDICE
                                                                                     1          Accordingly, the parties hereto respectfully request that this action be dismissed with
                                                                                     2   prejudice.
                                                                                     3                                                  SPINELLI, DONALD & NOTT
                                                                                     4
                                                                                          DATED: January 20, 2020                 BY: ____/s/__________________________
                                                                                     5                                                       ROSS NOTT, ESQ.,
                                                                                     6                                                      Attorney for Plaintiff, MARY BERKELEY

                                                                                     7
                                                                                          DATED: January 8, 2020                            MATHENY SEARS LINKERT & JAIME LLP
                                                                                     8

                                                                                     9
                                                                                                                                            BY:   /s/
                 MATHENY SEARS LINKERT & JAIME LLP




                                                                                    10                                                        MATTHEW C. JAIME, ESQ.,
                                                                                                                                              Attorney for Defendant, COSTCO
                                                     SACRAMENTO, CALIFORNIA 95864




                                                                                    11                                                        WHOLESALE CORPORATION
                                                       3638 AMERICAN RIVER DRIVE




                                                                                    12
LAW OFFICES OF




                                                                                    13
                                                                                                                                   ORDER
                                                                                    14
                                                                                                Good cause appearing therefore, IT IS SO ORDERED:
                                                                                    15

                                                                                    16   DATED: February 20, 2020
                                                                                    17

                                                                                    18
                                                                                                                                                 Troy L. Nunley
                                                                                    19                                                           United States District Judge

                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28                                                  2
                                                                                            NOTICE AND ACKNOWLEDGEMENT OF SATISFACTION OF JUDGMENT BY DEFENDANT COSTCO
                                                                                                     WHOLESALE CORPORATION AND ORDER OF DISMISSAL WITH PREJUDICE
